DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitations "the arms" and “the other arm” in lines 5-6 respectively.  There is insufficient antecedent basis for these limitations in the claim. For the purpose of examination, “arms” are treated as “jaws” for which there is proper antecedent basis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-7, 10-11, 14-16 and 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morgandi et al. (US Pat # 8,561,620) in view of Catini (US Pat # 8,129,661).
In regards to claims 1, 6, 11, 15-16 and 23-24, Morgandi et al. teaches a device for treating the hair, comprising: 
a reservoir (89) containing a cosmetic product to be applied, this cosmetic product being contained in the fluid state in the reservoir (Col 12, Lines 53-63),

one heating element (Figure 3 at 16) carried by one of the first and second jaws and disposed so as to come into contact with the lock of hair introduced between the first and second jaws (Col 9, Lines 19-25),
an applicator member (Figure 3 at 20) for applying the cosmetic product, said applicator member being carried by the first jaw and being configured to come into contact with the hair in the closed position (Col 9, Lines 15-28), the applicator member applying the cosmetic product in a liquid form, the applicator member comprising a porous material (Col 12, Lines 59-61 where the cavities on and in the device creates a porous surface to absorb the substance); the applicator member and the heating element being offset relative to a direction of movement over the lock (see for example, the arrangement of Figure 3 where a heater 13 heats the heating element 16, which is offset from element 20, which can further be demonstrated by view of Figure 4b).
Although Morgandi et al. teaches that two separate substances may be applied at distinct areas of the device (Col 3, Lines 55-60), it does not teach that such is achieved by a steam outlet on the second jaw, for exposing the hair introduced into the device to steam, the steam outlet being configured such that only water exits from the steam outlet.
However, Catini teaches a hair styling iron to contain opposing jaws (2/3) where a jaw carries (Col 5, Lines 60-65) a steam outlet (F) disposed between opposing first and second heating element surfaces (regarding claim 15: Figure 6 at 30) where the steam outlet is configured to only release water (Col 4, Lines 51-58 where although essences “can” be added, they are not required, and such provides Regarding claim 6, by modifying the heating plates of Morgandi et al. such that the steam outlet is located in the middle of the heat plate, such results in the heat plate existing on either side of the steam outlet, which is necessarily offset to the applicator member shown in Morgandi et al. Regarding claim 16, Catini teaches the steam provided to the outlet can be supplied by a reservoir as envisioned in Figure 1).
Regarding claim 2, Morgandi et al. teaches a comb carried by one of said first and second jaws (Morgandi et al., Col 9, Lines 33-35).
Regarding claims 3-4, Morgandi et al. teaches at least two heating elements disposed so as to come into contact with the lock of hair introduced between the first and second jaws, each disposed on one of the first and second jaws and each disposed so as to come into contact with said lock (Morgandi et al. Col 10, Lines 4-10) where the heating elements define hot surfaces for bringing into contact with the hair (Morgandi et al. Col 9, Lines 33-35, where, as the comb is located adjacent to the plates such can be considered “upstream” as such is a relative term).
Regarding claims 7 and 14, Morgandi et al. teaches the applicator member is supplied by a dispensing mechanism actuated by the moving together of the first and second jaws (Morgandi et al. Col 6, Lines 5-20 which teaches the applicator member is compressible and the device comprises a counter-bearing surface of a counter bearing block, against which the applicator member is compressed when the first and second jaws are moved together to adjustably dispense product via the counter bearing block).
Regarding claim 10, Morgandi et al. teaches the reservoir is offset relative to the first and second jaws (see for example, Figure 2 of Morgandi et al.).
Regarding claims 21-22, as applied to claim 1 above, Morgandi et al./Catini teaches a process for treating the hair with the aid of a treatment device as defined in claim 1, wherein, the device is moved along a lock of hair, such that the latter is exposed, in a single operation, to an application of cosmetic product and to heating in contact with a hot surface (as the device of Morgandi et al. is taught to be operated along the user’s hair, as it is drawn along the hair, for example in Col 11, Lines 5-10, it necessarily will be exposed to the entirety of the working surfaces, inclusive of the comb. Although Morgandi et al. teaches that two separate substances may be applied at distinct areas of the device (Col 3, Lines 55-60), it does not teach that such is achieved by a steam outlet on the second jaw, for exposing the hair introduced into the device to steam, the steam outlet being configured such that only water exits from the steam outlet.
However, Catini teaches a hair styling iron to contain opposing jaws (2/3) where a jaw carries (Col 5, Lines 60-65) a steam outlet (F) disposed between opposing first and second heating element surfaces (regarding claim 15: Figure 6 at 30) where the steam outlet is configured to only release water (Col 4, Lines 51-58 where although essences “can” be added, they are not required, and such provides that water is the only requirement to make steam). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the hair iron of Morgandi et al. to contain a steam outlet in a middle of its heating plate for steam to be applied to the hair during use, as taught by Catini, in order to better straighten the hair by providing heat before and after the application of steam to treat the hair (Catini, Col 4, Lines 45-50).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morgandi et al. in view of Catini, as applied to claim 7 above, in further view of Vacheron et al. (US Pub # 2012/0111355) and Yao (US Pat # 6,941,955).
In regards to claim 8, Morgandi et al. in view of Catini teaches the reservoir, but does not teach a flexible duct through which the product flowing from the reservoir to the applicator member passes, a rotary pressing element that acts on the flexible duct in the manner of a peristaltic pump, this pressing element being carried by one of the arms, an actuating relief carried by the other arm, for actuating the pressing element when the jaws are moved together.
 However, Vacheron et al. teaches a hair styling tool is provided with product via a flexible duct through which the product flowing from the reservoir to the applicator member passes, a rotary pressing element that acts on the flexible duct in the manner of a peristaltic pump, this pressing element being carried by one of the arms (Paragraph 0043) and actuated via means (14/18) located in a relief (see Figure 2), triggered when the arms are moved together (Paragraph 0051). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the applicator of Morgandi et al. to be supplied with product via the pump/hose/reservoir arrangement of Vacheron et al. in order to provide more product before requiring a refill.
With regards to the rotary pressing element being located in one of the arms, Yao teaches that a hair tool with two arms (see Figure 2) with a pressing element (23) is reciprocated into actuation via closing of the arms (see Figure 2 at E) to actuate dispensing into the arms (see Figure 9). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Morgandi et al. with the flexible dispensing duct of Vacheron et al. to contain actuation via a pressing element that is located on arms of the device, as taught by Yao, in order to provide a more portable device that does not require tethering to a base.

Claims 9, 12-13 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morgandi et al. in view of Catini, as applied to claim 1 above, in further view of Yde et al. (US Pub # 2009/0019719).
In regards to claim 9, Morgandi et al. teaches that the applicator member contains a block (20) of nonwoven material (Col 6, Lines 21-30) impregnated with cosmetic product (Col 6, Lines 20-23); but does not teach the nonwoven material comprises a dispensing end piece for supplying the applicator member with product, via at least one product dispensing orifice. 
However, Yde et al. teaches a heated hair styling device to apply liquid product to a user via an impregnated felt that extends from a reservoir of product through a dispensing orifice, forming a dispensing end piece (Paragraph 0030). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the nonwoven material application portion of Morgandi et al./Catini to be the felt dispensing end piece fitted into a through hole toward a reservoir, as taught by Yde et al. as a matter of user preference for desired material arrangement, which would be expected to perform equally well for its intended use.
In regards to claim 12, Morgandi et al. teaches that the applicator member contains a block (20) of nonwoven material (Col 6, Lines 21-30) impregnated with cosmetic product (Col 6, Lines 20-23); but does not teach the nonwoven material is felt. However, Yde et al. teaches a heated hair styling device to apply liquid product to a user via an impregnated felt (Paragraph 0030). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the nonwoven material of Morgandi et al. to be the felt of Yde et al. as a matter of user preference for desired material, which would be expected to perform equally well for its intended use.
In regards to claim 13, Morgandi et al. in view of Yde et al. teach the use of felt (see claim 12 above). With regards to the felt being fitted by being slid over the first jaw, “fitted by being slid over the first jaw” is being interpreted as a method step for forming the device. As the instant claim is directed 
In regards to claim 20, Morgandi et al. teaches that the applicator member contains a block (20) of nonwoven material (Col 6, Lines 21-30) impregnated with cosmetic product (Col 6, Lines 20-23) carried by the second jaw (Col 10, Lines 4-15 where the treatment device being held is element 20); but does not teach the nonwoven material is felt. 
However, Yde et al. teaches a heated hair styling device to apply liquid product to a user via an impregnated felt (Paragraph 0030). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the nonwoven material of Morgandi et al. to be the felt of Yde et al. as a matter of user preference for desired material, which would be expected to perform equally well for its intended use.

Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489.  The examiner can normally be reached on M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.K/Examiner, Art Unit 3772 

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772